Title: From Thomas Jefferson to James Currie, 4 August 1787
From: Jefferson, Thomas
To: Currie, James



Dear Sir
Paris Aug. 4. 1787.

I am favored with your letter of May 2. and most cordially sympathize in your late immense losses. It is a situation in which a man needs the aid of all his wisdom and philosophy. But as it is better to turn from the contemplation of our misfortunes to the resources we possess for extricating ourselves, you will of course have found solace in your vigour of mind, health of body, talents, habits of business, time yet to retrieve every thing, and a knowledge that the very activity necessary for this is a state of  greater happiness than the unoccupied one to which you had thought of retiring. I wish the bulk of my extravagant countrymen had as good prospects and resources as you. But with many of them a feebleness of mind makes them afraid to probe the true state of their affairs and procrastinate the reformation which alone can save something to those who are yet saveable. How happy a people were we during the War from the single circumstance that we could not run in debt. This counteracted all the inconveniences we felt, as the present facility of ruining ourselves overweighs all the blessings of peace. I know no condition happier than that of a Virginia farmer might be, conducting himself as he did during the war. His estate supplies a good table, clothes itself and his family with their ordinary apparel, furnishes a small surplus to buy salt, sugar, coffee, and a little finery for his wife and daughter, enables him to receive and to visit his friends, and furnishes him pleasing and healthy occupation. To secure all this he needs but one act of self denial, to put off buying anything till he has money to pay for it. Mr. Ammonet did not come. He wrote to me however and I am making enquiry for the town and family he indicated. As yet neither can be heard of, and were they to be found, the length of time would probably bar all claims against them. I have seen no object present so many desperate faces. However if enquiry can lighten our way that shall not be wanting, and I will write him as soon as we discover anything or despair of discovering. Littlepage has succeeded well in Poland. He has some office, it is said, worth 500 guineas a year. The box of seeds you were so kind as to forward me came safe to hand. The arrival of my daughter in good health has been a source of immense comfort to me. The injury of which you had heard was a dislocated wrist, and tho it happened eleven months ago, was a simple dislocation, and immediately aided by the best surgeon in Paris, it is neither well, nor ever will be so as to render me much service. The fingers remain swelled and crooked, the hand withered, and the joint having a very confined motion. You ask me when I shall return? My commission expires next spring, and if not renewed, I shall return then. If renewed, I shall stay somewhat longer: how much, will not depend on me altogether. So far as it does, I cannot fix the epoch of my return, tho I always flatter myself it is not very distant. My habits are formed to those of my own country. I am past the time of changing them and am therefore less happy anywhere else than there.—I have sent to the care of Mr Madison at New York a box containing subsequent livraisons of the Encyclopedie for Mr.  Hay and Colo. Monroe, to the 22d. inclusive. I will state on the next page their cost and expences hitherto, in order to enable yourself and Mr. Hay to settle the transfer between you. I shall continue to send them as they come out to Mr. Hay. You tell me your knolege of the French has declined, and we have no new publications here but French. This cuts off from me that resource for gratifying you.
It is very incertain yet whether we shall have war. I think the Emperor will arrange his differences with his Brabantine subjects. The internal commotions of Holland are more difficult. Yet the inability of both England and France to go to war renders it still presumeable they will prevent it. I shall always be happy to hear from you being with very sincere esteem Dear Sir your friend & servt.,

Th: Jefferson




1786.
Mar.
 1.paid the first 17 livraisons of the Encyclopedie.
439₶-10


 
May
 8.18th. 23₶-May 9. one half of postage to Havre 20₶-2
 43₶- 2


 
Sep.
 1.19th. livraisons 23₶—Oct. 20. 20th. do. 23.₶ 46


1787.
Jan.
 221st. livraison 35₶-10.—June 29. 22d. do. 23₶ 58  -10


July
 half the charges of transportation to Havre (I charge other half to Monroe)  6  -18-8




 
 594  - 0-8



